Citation Nr: 1446718	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected pericarditis, and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1997 to January 2002.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Detroit, Michigan.

The reopened claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a final decision issued in September 2002, the RO denied the Veteran's claim for service connection for depression, based on a finding that there was no evidence of a diagnosis of depression, and because the evidence failed to establish a link between the Veteran's current symptoms and an in-service event.

2. The evidence associated with the claims file subsequent to the September 2002 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for an acquired psychiatric disorder, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

Evidence received since a final September 2002 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108  requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

The Veteran contends that he has a current psychiatric disability which both arose in service and is secondary to his service-connected pericarditis.  Service treatment records indicate that in a September 2001 Medical Evaluation Board examination, the Veteran was reported to suffer from symptoms of depression, and had brought his depression to the attention of a chaplain.  

A September 2002 rating decision denied service connection for depression on the grounds that there was no diagnosis of a current mental condition or any indication that such a condition was related to service.  The Veteran filed a notice of disagreement, but never perfected the appeal after a May 2003 statement of the case, nor did he present new and material evidence during the appeal period, and the September 2002 decision therefore became final.

In January 2010, the Veteran filed a claim to reopen his claim for service connection for depression.  VA treatment records show that, also in January 2010, he was diagnosed by a VA psychiatrist with depressive disorder.  He began ongoing mental health treatment at a VA facility, and the diagnosis was confirmed in subsequent treatment.

The Veteran underwent a VA examination for depression in March 2010.  After testing of the Veteran, the examiner opined that the Veteran was exaggerating his symptoms, and diagnosed malingering.  The examiner noted, however, that the Veteran "may in fact experience a mood disturbance of major depression or bipolar disorder, but his current amplification of symptoms prohibits definitive diagnosis."

The Board finds that the January 2010 diagnosis is sufficient to establish the existence of a current disability.  Because the September 2002 decision denied service connection in part due to lack of evidence of a current disability, the new evidence relates to an unestablished fact necessary to substantiate the claim.  With no prior evidence of a psychiatric diagnosis, the new evidence is not cumulative.  The March 2010 VA examination declined to opine on whether or not the Veteran suffers from an acquired psychiatric disorder, and there is therefore no opposing evidence.  The January 2010 diagnosis is therefore sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.


ORDER

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disability is reopened; the appeal is granted to this extent only.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As discussed above, VA provided the Veteran with an examination in March 2010 to address the question of whether the Veteran has a current disability.  While the examination did not provide evidence of a current disability, a current disability has since been established through the diagnosis of the Veteran's treating VA psychiatrist.  Furthermore, the Veteran's service treatment records indicate that the Veteran complained of depression during service.  The question before VA is therefore whether there is a nexus between the Veteran's current disability and his service or service-connected pericarditis (to the extent that his pericarditis symptoms are so debilitating as to result in his depression).  Accordingly, the Board finds that the Veteran's treating VA psychiatrist should provide a medical opinion to determine the extent of any relationship between the Veteran's service or service-connected conditions and all current acquired psychiatric disorders.  38 U.S.C.A. § 5103A(d)  (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran's treating VA psychiatrist a medical opinion to determine whether the Veteran's current acquired psychiatric condition is at least as likely as not (i.e., a 50 percent probability or more) related to service, to the condition referenced in the Veteran's September 2001 Medical Evaluation Board examination, and/or proximately due to, or the result of, the Veteran's service-connected pericarditis.  The claims file must be reviewed by the psychiatrist.  A rationale for all medical opinions shall be provided.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


